Citation Nr: 0432469	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for psychiatric disorders, 
including schizoaffective disorder, bipolar type and 
adjustment disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from February 1996 to 
February 1997.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO decision which, in 
pertinent part, denied service connection for a psychiatric 
disorder, diagnosed as schizoaffective disorder and bipolar 
disorder.  

In a presentation to the Board dated in October 2004, the 
veteran's representative pointed out that the veteran also 
submitted a notice of disagreement with the June 2001 rating 
decision denying entitlement to a permanent and total 
disability rating for pension purposes, and argued that this 
issue should be remanded to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  In March 2002, the veteran wrote that he wished to 
withdraw his notice of disagreement.  In July 2002, he wrote 
that he wanted to "re-open my case."  He referred only to 
the claim for service connection for a psychiatric 
disability.  The record does not contain a current notice of 
disagreement with regard to the pension issue, and the Board 
does not have jurisdiction over that issue.  Shockley v. 
West, 11 Vet. App. 208 (1998) (the Board does not have 
jurisdiction over an issue unless there is a jurisdiction 
conferring notice of disagreement); see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the veteran's May 2003 substantive appeal (VA Form 9) with 
respect to his claims for service connection psychiatric 
disorders, he requested a Board hearing in Washington, D.C..  
In October 2004, the Board advised the veteran that his 
hearing was scheduled for January 2005.  

In a statement received in November 2004, the veteran 
indicated that he was unable to attend the Washington 
hearing, and that he had recently moved to Illinois.  He 
requested that he instead be scheduled for a videoconference 
hearing before a Veterans Law Judge (VLJ).  The Board is 
granting the veteran's motion.  38 C.F.R. §§ 20.702(c), 
20.704(c) (2003).  

In a statement received later in November 2004, the veteran 
wrote that he wanted the Board to consider his claim without 
his being present at the January 2005 hearing.  In a 
statement received the following day, he wrote that he looked 
forward to discussing the issues with the Board.  The Board 
finds that he has not withdrawn his hearing request, and that 
he is entitled to a videoconference hearing.  Since such 
hearings are scheduled by the RO, the Board is remanding the 
case for that purpose. 38 C.F.R. § 20.704(a) (2003).  

Accordingly, the case is remanded for the following actions:  

The RO should afford the veteran a Board 
videoconference hearing at the Chicago, 
Illinois RO.  

The case should then be returned to the Board, if otherwise 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


